Citation Nr: 1625753	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of a cervical injury.

2.  Entitlement to a rating in excess of 30 percent for right upper extremity cervical myelopathy.

3.  Entitlement to a rating in excess of 20 percent for left upper extremity cervical myelopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2009 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing; in February 2016 correspondence, he withdrew the request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim. 

On June 2013 VA examination the Veteran reported he had filed for Social Security Administration (SSA) disability benefits.   In April 2016 correspondence, his attorney stated SSA records would be "highly relevant" and that she was attempting to obtain them.  To date, such records have not been received.  SSA records are constructively of record, and must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

An October 2014 rating decision denied increased ratings for residuals of a cervical injury and residuals of right and left upper extremity cervical myelopathy.  In December 2014, the Veteran filed a notice of disagreement (NOD) with that decision and requested a decision review officer (DRO) hearing.  The record does not reflect an AOJ response to the hearing request or an explanation why the Veteran's request for a DRO hearing was not honored.  Furthermore, the record does not show a statement of the case (SOC) has been issued in these matters.  In such circumstances, the Board is required to remand the matters for clarification of the Veteran's hearing request and for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). [These matters are not now yet fully before the Board, and will be so only if the Veteran timely files a substantive appeal after a SOC is issued.]

[The Board also notes that the Veteran filed an NOD with respect to a September 2014 rating decision that granted service connection for depression, rated 0 percent, effective July 15, 2013, and denied service connection for an anxiety disorder.  Based on a review of the Veterans Appeals Control and Locator System (VACOLS), it appears that the RO is currently processing these matters (to include issuance of an SOC).  Accordingly, they are addressed in the remand instructions below.]

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected residuals of a cervical injury and right and left upper extremity cervical myelopathy.  As such, his TDIU claim is inextricably intertwined with his claims for increase, which are being remanded.  Accordingly, consideration of his TDIU claim must be deferred pending resolution of the other issues.

The case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).

2.  The AOJ should arrange for a DRO hearing (if the Veteran still desires one) with respect to his claims for increased ratings for residuals of a cervical injury and right and left upper extremity cervical myelopathy.  If he no longer desires one, it should be so indicated in the record.

3.  The AOJ should also ask the Veteran to identify the providers of all evaluations or treatment he received for his service-connected disabilities (residuals of cervical injury, f right and left upper extremity cervical myelopathy, and depressive disorder) and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected disabilities (i.e., update to the present records of his VA treatment).  

4. Then, the AOJ should review its determinations on the claims for increased ratings for residuals of a cervical injury, and right and left upper extremity cervical myelopathy, arrange for any further development indicated (including contemporaneous examinations, if indicated) and issue an appropriate SOC in these matters. The Veteran and his attorney should be advised of the time afforded for perfecting an appeal in these matters, and opportunity to do so. If that occurs, these matters should also be returned to the Board for appellate review.

5.  Thereafter, the AOJ should forward the Veteran's record to a vocational specialist for review and an advisory opinion regarding whether the cumulative effect of the Veteran's service-connected disabilities is such as to preclude sedentary types of employment given the following limitations noted on prior VA examinations: the Veteran requires frequent breaks due to neck pain; he must often change positions and rest his neck; he has difficulty picking up and holding things, including difficulty writing and/or holding a pen; and he requires less physically demanding types of work activities, including those that do not involve prolonged same positioning such as keyboarding

The consulting vocational specialist must explain the rationale for the opinion in detail, and comment on the opinions already in the record, including the April 2006, February 2008, June 2013, and October 2014 VA examiners' opinions (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

6.  The AOJ should then review the entire record and re-adjudicate the Veteran's claim for a TDIU rating. If TDIU remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

